Per Curiam.

This cause is before this court pursuant to an appeal as of right from the dismissal of appellant’s petition for a writ of habeas corpus.
Appellant’s action is based upon a claimed denial of a speedy trial pursuant to R. C. 2945.71 et seg. The confinement from which appellant seeks release is the result of a .guilty plea entered by appellant while represented by counsel in the Court of Common Pleas.
This court affirms the dismissal by the Court of Appeals upon authority of In re Singer (1976), 45 Ohio St. 2d 130, and Mack v. Maxwell (1963), 174 Ohio St. 275. As was stated in Singer, at page 133, citing Mack, “* * * delay in the preliminary hearing or of the trial itself cannot •ordinarily be urged as a ground for relief in habeas corpus •after the accused has pleaded guilty or been convicted of the crime charged, since the delay no longer exists.” Appellant’s remedy was that of appeal from the judgment of •conviction.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.